DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19-20 of U.S. Patent No. 10,901,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,901,091.
	Regarding claim 1, claim 1 of U.S. Patent No. 10,901,091 recites an impervious surface mapping computing system. Further, claim 1 of U.S. Patent No. 10,901,091 recites“ a municipal parameter set, wherein the municipal parameter set identifies one or more rules for identifying impervious surfaces for a target geographic area; receiving, by the impervious surface mapping computing system, parcel data associated with the target geographic area; receiving, by the impervious surface mapping computing system, aerially collected geographic surface data from the target geographic area, wherein the aerially collected geographic surface data comprises a plurality of pixels ”, a limitation that is more narrow than and anticipated the broadly claimed “aerially collected geographic surface data from a target geographic area, wherein the target geographic area comprises parcels, and wherein the aerially collected geographic surface data comprises a plurality of pixels”.
	Regarding claims 2-12, claims 2-12 of U.S. Patent No. 10,901,091 recites an impervious surface mapping computing system and anticipates the claims 2-12 of the instant application.
	Regarding claim 13, claim 13 of U.S. Patent No. 10,901,091 recites an impervious surface mapping computing system. Further, claim 13 of U.S. Patent No. 10,901,091 recites“ a municipal parameter set, wherein the municipal parameter set identifies one or more rules for identifying impervious surfaces for a target geographic area; receiving, by the impervious surface mapping computing system, parcel data associated with the target geographic area; receiving, by the impervious surface mapping computing system, aerially collected geographic surface data from the target geographic area, wherein the aerially collected geographic surface data comprises a plurality of pixels ”, a limitation that is more narrow than and anticipated the broadly claimed “aerially collected geographic surface data from a target geographic area, wherein the target geographic area comprises parcels, and wherein the aerially collected geographic surface data comprises a plurality of pixels”.
	Regarding claims 14-16, claims 14 and 19-20 of U.S. Patent No. 10,901,091 recites an impervious surface mapping computing system and anticipates the claims of the instant application.
	Regarding claims 17-20, claims 13, 15 and 19-20 of U.S. Patent No. 10,901,091 recites an impervious surface mapping computing system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tu et al. in U.S. Patent Publication 2021/0303922 teaches “Systems and methods for training object detection models using adversarial examples are provided. A method includes obtaining a training scene and identifying a target object within the training scene. The method includes obtaining an adversarial object and generating a modified training scene based on the adversarial object, the target object, and the training scene” (Abstract).  
	     Navulur in U.S. Patent 7,660,430 teaches “A system and method for determining the pervious and impervious area within parcels associated with a municipality for purposes of generating bills for storm water runoff to parcel owners. Aerial imagery, collected from an aircraft and/or satellite, of the relevant municipality, or portion thereof, is collected, processed, and analyzed to determine the amount of water impervious area associated with each relevant parcel within the municipality. This information for each parcel may then be used to determine an appropriate amount of money to be charged to the owner of each respective parcel. The amount of impervious area per parcel is calculated based on parcel boundary information specific to the municipality that may contain spatial domain errors” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865